Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims 1-11 are non- provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of patent  Application No. 10701584 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-12 of patent application 10701584 discloses A method for transmitting data from a population of devices to a relay station travelling with respect to one another, each device having a transmission window and at least one transmission slot resulting from a channel access method, said relay station travelling within said transmission windows, the method comprising: broadcasting, via said relay station, an instruction to said population of devices before said data transmission, wherein said instruction is to cause a division of said population of devices into at least two groups of devices, and at least one of said groups of devices has a modified transmission slot for 
wherein said channel access method is selected from the group consisting of FDMA, TDMA, CDMA, OFDMA, SDMA, PDMA, or a combination thereof;
wherein: said broadcasting comprises a broadcast transmission window defining a footprint of said relay station, and during said broadcasting, said population of devices is positioned within said footprint; 
wherein: at least a number of said devices in said population of devices each initiate a data connection to said relay station, resulting in a congestion that causes failing of at least part of said data connections to said relay station, and  said failing is caused by a lack of said data receiving capacity to receive said data transmission from said population of devices;  
wherein said setting of said modified transmission slot comprises interrupting a transmission slot;  

furthering comprising broadcasting, via said relay station, a further instruction  to said population of devices before said data transmission, wherein upon receiving said further instruction, at least one device of said population of devices sets a second  modified transmission slot; 
wherein said relay station is a satellite orbiting a celestial body;   
wherein: said population of devices comprise at least one sensor providing measurement data, and a data transmitter for transmitting said data to said relay station remote from said population of devices, and said data comprises said measurement data; and  
 wherein said population of devices are to wait for a next or another, similar relay station to pass the transmission window, or when they receive a broadcast from another, similar relay station.

 Applicant's claims 1-11 broaden the scope of the claims 1-12 of the patent number 10701584 eliminating said channel access method is TDMA and  transmission scenarios using a density model of said population of devices from the claims

. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engelen (2019/0261215) is cited to show a system which is considered pertinent to the claimed invention.

5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476